Knowlton, J.
The only exceptions relied on by the tenant are to the admission in evidence of the answers of Dr. Brown to the last two questions set out in the bill. The competency of the witness as an expert is not in dispute, and no objection is made to the form of the questions.
The witness was called upon to give his opinion as to the mental condition of Moore in regard to his capacity for the transaction of business, and this involved merely his judgment as an expert upon matters within his field of investigation. The standard which he was asked to use in expressing his opinion was “ the usual and ordinary capacity for doing business.” This was a standard familiar to everybody, and none could have been chosen more likely to be well understood both by the witness and the jury. In describing Moore’s mental condition in this particular, some form of words was necessary to convey the meaning of the witness, and if none had been suggested by the question, he would have been obliged to select some standard, supposed to be familiar, with which to compare it. If he had chosen the simplest words of description, like “ good ” or “ bad,” the inquiry would have come in the last analysis, What is meant by “good” or “bad”? Such a term would have been less likely to be definitely understood than the expression contained in the question, and we see nothing objectionable in the method adopted to make the answer intelligible.'
The inquiry did not involve any question of law for the consideration of the witness, nor did it require him directly to express an opinion as to the capacity of Moore to do the specific act in controversy, and thus to put himself in the place of the jury. Any expression of opinion which will aid a jury in such a case necessarily involves the consideration of questions which are similar to that in issue, and sometimes of those which include it. But that alone does not render the evidence incompetent, if the witness is not permitted to express opinions upon evidence, and if the questions are so framed as to confine him to a statement of his conclusions as an expert, and not to submit to him the *591precise issue which is presented to the jury. Indeed, we are not prepared to say, if everything else is eliminated except that upon which the witness is competent to give an opinion, that a question becomes incompetent merely because it calls for an answer to the remaining part of the question to be answered by the jury. See Hunt v. Lowell Gras Light Co. 8 Allen, 169; May v. Bradlee, 127 Mass. 414; Rex v. Wright, Russ. & Ry. 456; Farrell v. Brennan, 32 Misso. 328. Exceptions overruled.